--------------------------------------------------------------------------------

Exhibit 10.1
 
CONTRIBUTION AND SUBSCRIPTION AGREEMENT


This CONTRIBUTION AND SUBSCRIPTION AGREEMENT (this “Agreement”) is made and
entered into as of December 21, 2012 (the “Effective Date”) by and among
RiceBran Technologies (f/k/a NutraCea), a California corporation (“RBT”), and AF
Bran Holdings-NL LLC (“AFBH-NL”) and AF Bran Holdings LLC (“AFBH”), in each
case, a Delaware limited liability company (AFBH-NL and AFBH being referred to
collectively as “AF”, and together with RBT, each an “Investor”) and Nutra SA,
LLC, a Delaware limited liability company (the “Company”). Certain capitalized
terms used herein shall have the meanings provided for in Section 4 and any
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the LLC Agreement.


WHEREAS, the parties hereto desire to enter into this Agreement in order to
provide for the contribution to the company of cash and other property in
exchange for the issuance by the Company to the Investors of certain Units of
the Company pursuant to the terms provided herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
parties hereto hereby agree as follows:


1.             Effective Date Contribution and Purchase.


(a)            Contribution for Units. On the Effective Date, RBT shall
contribute, transfer and assign to the Company, and the Company shall accept,
five extruders each in compliance with the specifications attached as Annex A
hereto (the “Extruders”) having an aggregate value of $1,250,000 (collectively,
the “Contributed Property”) in exchange for an aggregate of 625,000 Units at a
price of $2.00 per Unit, such Contributed Property to be (i) delivered by RBT to
the Company or one of its Subsidiaries in full working (turnkey) condition (free
and clear of any encumbrances) within 90 days of AF or Irgovel delivering a
written request therefor (it being understood that no such request shall be
delivered prior to March 1, 2013) and (ii) installed by RBT, at the location in
Brazil determined by AF, in its sole discretion, and fully operational within 60
days following such delivery pursuant to clause (i) above, in each case at no
cost or expense to the Company or any of its Subsidiaries (including costs and
expenses related to taxes and import duties). The Units received pursuant to
this Section 1(a) are sometimes referred to herein as the Investor’s
“Contributed Property Units”.


(b)            Purchase and Sale of Units. On the Effective Date, (i) AFBH shall
purchase from the Company, and the Company shall sell to AFBH, 658,014.5 Units
at a cash purchase price of $2.00 per Unit, (ii) AFBH-NL shall purchase from the
Company, and the Company shall sell to AFBH-NL, 91,985.5 Units at a cash
purchase price of $2.00 per Unit and (iii) RBT shall purchase from the Company,
and the Company shall sell to RBT, 125,000 Units for a purchase price of $2.00
per Unit (“Management Fee Units”). The purchase price shall be paid by
cancelling $250,000 of the payments owed by the Company to RBT and/or the
applicable RBT designee through and including amounts that would be due as of
December 31, 2012, pursuant to (i) first, Section 6.14 of the LLC Agreement and
(ii) then, Section 6.2.7. of the LLC Agreement (the “RBT Fee Amount”).

 
 

--------------------------------------------------------------------------------

 

(c)            AF Expenses. Concurrently with AF’s purchase of Units pursuant to
clauses (i) and (ii) of Section 1(b), the Company shall pay all of the payments,
including past due amounts, due to AF through and including amounts that would
be due as of December 31, 2012, pursuant to (i) Section 6.14 of the LLC
Agreement and (ii) Section 6.2.7. of the LLC Agreement, which amounts the
parties hereto agree equal $289,715.00.


2.             RBT Subsequent Purchase.


(a)            RBT Subsequent Purchase. RBT shall use commercially reasonable
efforts to purchase from the Company in cash on or prior to January 31, 2013,
and, in the event RBT is able make such aggregate purchase prior to such time,
the Company shall sell to RBT, an additional 750,000 Units at a cash purchase
price of $2.00 per Unit.


(b)            RBT Redemption Right. In the event that RBT makes a cash Capital
Contribution on or prior to January 31, 2013 pursuant to and in accordance with
Section 2(a), (i) the Company shall cause the Contributed Property to be
transferred and assigned to RBT, free and clear of any encumbrances, in exchange
for the redemption and cancellation of the Contributed Property Units and (ii)
the Company shall reinstate the RBT Fee Amount as an obligation of the Company
and its Subsidiaries to RBT in exchange for the redemption and cancellation of
the Management Fee Units (which shall be cancelled and extinguished) (it being
understood that the payment by the Company of the RBT Fee Amount to RBT, or its
designee, shall be subject to Section 6.14 of the LLC Agreement).


(c)            Company Extruder Purchase Right. In the event that the
Contributed Property is transferred and assigned to RBT pursuant to and in
accordance with Section 2(b), upon written request therefor delivered by AF to
the Company and RBT during the two year period beginning on July 1, 2013, RBT
shall sell up to five (5) Extruders for a purchase price of $250,000 per
Extruder, which purchase price shall be payable upon the delivery to the Company
and/or one of its Subsidiaries, CIF (UCC) the port of Rio Grande, Brazil, of
such extruders in, subject to proper installation and power supply, full working
(turnkey) condition (free and clear of any encumbrances) by the Company and/or
its Subsidiaries in cash or in Units (valued at $2.00 per Unit), at the sole
option of AF; provided that if any such Extruder is not (x) delivered in
compliance with this Section 2(c) or, (y) subject to proper installation and
power supply, operating in compliance with the specifications attached hereto as
Annex A, then AF may elect (in its sole option) in a written notice to RBT to
cause RBT to take possession of such Extruders at the port of Rio Grande do Sul,
Brazil, and either, (i) if Irgovel or the Company had paid cash for such
Extruders, cause RBT to refund the cash consideration with respect to such
Extruder or, (ii) if the Company had issued Units in exchange for such
Extruders, cancel and extinguish 125,000 Units with respect to each such
returned Extruder. The parties hereto understand and agree that RBT shall not be
responsible for any taxes or fees imposed because of the importation of the
Extruders into Brazil pursuant to this Section 2(c).


3.             AF Subsequent Purchases. From and after the date hereof, AF shall
have the right, but not the obligation, to purchase from the Company, and, upon
receipt of any written request therefor by AF, the Company shall sell to AF, up
to an additional 750,000 Units in the aggregate at a cash purchase price of
$2.00 per Unit, which purchase may be made in one or more installments at the
sole option of AF. Notwithstanding the foregoing, with respect to any such
purchases made by AF only during the 60-day period following the delivery of a
Sale Notice under the LLC Agreement, unless Irgovel’s President provides notice
that the Company and its Subsidiaries reasonably require a cash Capital
Contribution in excess of $1,000,000 to meet their reasonably foreseeable cash
payment obligations, such aggregate amount of Units required to be sold pursuant
to the forgoing sentence shall be reduced to 500,000 Units. If immediately prior
to the purchase of Units by AF pursuant to this Section 3 the Company and
Irgovel together have sufficient cash (after deducting the amount of cash needed
to pay their respective current liabilities, and other liabilities as and when
due, determined in accordance with GAAP) to complete the Phase I Projects (as
defined in the Purchase Agreement), then (except to the extent that any Member,
other than AF, exercises preemptive rights pursuant to Article XV of the LLC
Agreement, with respect to such Units purchased pursuant to this Section 3) any
Units purchased by AF pursuant to this Section 3 shall have no voting rights,
and for purposes of the LLC Agreement, such Units shall be deemed to not be
outstanding for purposes of determining the “Majority in Interest of the
Members” under the LLC Agreement or any other provision of the LLC Agreement in
which the vote of the Company’s members may be impacted by such non-voting units
being outstanding.

 
2

--------------------------------------------------------------------------------

 

4.             Definitions. As used herein, the following terms shall have the
following meanings:


“AF” has the meaning set forth in the Preamble.


“AFBH” has the meaning set forth in the Preamble.


“AFBH-NL” has the meaning set forth in the Preamble.


“Agreement” has the meaning set forth in the Preamble.


“Company” has the meaning set forth in the Preamble.


“Contributed Property” has the meaning set forth in Section 1(a).


“Contributed Property Units” has the meaning set forth in Section 1(a).


“Effective Date” has the meaning set forth in the Preamble.


“Equity Interest” means any share, capital stock, partnership, member or similar
interest in any Person (including any interest or right containing any profit
participation features, stock appreciation rights or phantom stock or similar
rights), and any option, warrant, right or security (including debt securities)
convertible, exchangeable or exercisable therefor.


“Indemnification Payment” has the meaning set forth in Section 10(c).


“Indemnified Parties” has the meaning set forth in Section 10(a).

 
3

--------------------------------------------------------------------------------

 

“Indemnifying Party” has the meaning set forth in Section 10(c).


“Indemnity Election Notice” has the meaning set forth in Section 10(c).


“Investor” has the meaning set forth in the Preamble.


“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of the Company by and among the Investors and the parties signatory
thereto dated as of the date hereof, as amended from time to time.


“Management Fee Units” has the meaning set forth in Section 1(b).


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a government entity or any department, agency or
political subdivision thereof.


“RBT” has the meaning set forth in the Preamble.


“RBT Fee Amount” has the meaning set forth in Section 1(b).


“Securities Act” means the Securities Act of 1933, as amended from time to time.


5.             Tax Reporting. The parties hereto intend that the contribution
and exchange of Contributed Property for Contributed Property Units described in
Section 1(a) and the contribution and exchange of cash for Units described in
Section 1(b) be treated as a tax-free contribution to the Company under Section
721 of the Internal Revenue Code of 1986, as amended, and the parties hereto
agree to file all applicable tax returns consistent with such treatment.


6.             Limitations on Transfer of Units of the Company. Each Investor
acknowledges that the transfer of the Units is subject to the provisions of the
LLC Agreement and the Related Documents.


7.             Representations and Warranties by AF. AF hereby represents and
warrants to the Company and RBT that:


(a)            AF is an “accredited investor,” as defined under Rule 501
promulgated under the Securities Act;


(b)            AF has such knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Units and AF is able to bear the economic risk of its investment in the
Units for an indefinite period of time because the Units are subject to the
transfer restrictions contained in the LLC Agreement and the Related Documents,
and have not been registered under the Securities Act or the securities laws of
any state or other jurisdiction;

 
4

--------------------------------------------------------------------------------

 

(c)            AF has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the purchase of the Units, and has had
full access to such other information concerning the Company as AF has
requested;


(d)            this Agreement constitutes the legal, valid and binding
obligation of AF, enforceable in accordance with its terms, and the execution,
delivery and performance of this Agreement by AF does not conflict with, violate
or cause a breach of any agreement, contract or instrument to which the Investor
is a party or any judgment, order or decree to which AF is subject; and


(e)            AF acknowledges that the Company will rely upon the accuracy and
truth of the foregoing representations of this Section 7 and hereby consents to
such reliance.


8.             Representations and Warranties by RBT. RBT hereby represents and
warrants to the Company and AF that:


(a)            Immediately prior to the delivery of the Contributed Property as
provided in Section 1(a), RBT shall have held good and marketable title to the
Contributed Property, free and clear of any encumbrances, and the Contributed
Property is, and when delivered to the Company will be, in good operating
condition, compliant with the specifications set forth on Annex A and in good
repair (normal wear and tear excepted) and, pursuant to Section 1(a), the
Contributed Property will be transferred and assigned to the Company free and
clear of any encumbrances;


(b)            RBT is an “accredited investor,” as defined under Rule 501
promulgated under the Securities Act;


(c)            RBT has such knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Units and RBT is able to bear the economic risk of its investment in the
Units for an indefinite period of time because the Units are subject to the
transfer restrictions contained in the LLC Agreement and the Related Documents,
and have not been registered under the Securities Act or the securities laws of
any state or other jurisdiction;


(d)            RBT has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the purchase of the Units, and has had
full access to such other information concerning the Company as RBT has
requested;


(e)            this Agreement constitutes the legal, valid and binding
obligation of RBT, enforceable in accordance with its terms, and the execution,
delivery and performance of this Agreement by RBT does not conflict with,
violate or cause a breach of any agreement, contract or instrument to which the
Investor is a party or any judgment, order or decree to which RBT is subject;
and


(f)            RBT acknowledges that the Company will rely upon the accuracy and
truth of the foregoing representations of this Section 8 and hereby consents to
such reliance.

 
5

--------------------------------------------------------------------------------

 

9.             Representations and Warranties by the Company. The Company hereby
represents and warrants to the Investors that:


(a)            the Company is validly organized, existing and in good standing
under the laws of Delaware, is duly qualified to do business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
business requires such qualification, except where the failure to be so
qualified could not reasonably be expected to have a material adverse effect on
the Company, and has full power and authority to enter into and perform its
obligations under or with respect to this Agreement, to issue the Units to the
Investor in accordance with the terms hereof;


(b)            the execution, delivery and performance by the Company of this
Agreement and the issuance of the Units in accordance with the terms hereof, are
within its organizational powers and have been duly authorized by all necessary
organizational action on the part of the Company;


(c)            this Agreement has been duly executed and delivered by the
Company and this Agreement constitutes the legal, valid and binding obligations
of the Company, enforceable against the Company in accordance with its
respective terms (except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' rights generally and by general principles of equity (whether
considered in a proceeding at law or equity));


(d)            the Units issued pursuant to this Agreement will be duly
authorized, validly issued and non-assessable;


(e)            immediately after the Effective Time, the Company does not have
any outstanding Equity Interests other than as set forth on Exhibit A to the LLC
Agreement as of the date hereof and, other than as set forth herein, in the LLC
Agreement or the Related Documents, there are no outstanding obligations of the
Company (contingent or otherwise) to repurchase or otherwise acquire or retire
any of its Equity Interests or voting trusts, proxies or other agreements among
holders of the Company’s Equity Interests with respect to the voting or transfer
of any of its Equity Interests other than the LLC Agreement and the Related
Documents; and


(f)            the proceeds contributed to the Company pursuant to Section 1(b)
will be used solely to fund the completion of the Phase I Projects, pay the
ongoing operating and administrative expenses of the Company and its
Subsidiaries, repay certain indebtedness and fees of the Company and its
Subsidiaries (including the Investor Fee (as defined in the Purchase
Agreement)).

 
6

--------------------------------------------------------------------------------

 

10.           Recourse.

 
(a)            General. Each party and its affiliates and their respective
shareholders, partners, members, officers, directors, employees, agents,
representatives, successors and permitted assigns (collectively, the
“Indemnified Parties”), shall be indemnified and held harmless by the applicable
party, severally and not jointly, from and against any and all losses arising
out of or resulting from:


 
(i)
any breach by such other party of any representation or warranty made by such
other party in this Agreement; and



 
(ii)
the failure by such other party to perform any covenant, agreement or obligation
of such other party set forth in this Agreement.



(b)            RBT Contribution. RBT agrees to indemnify and hold harmless each
of AF and its affiliates and their respective shareholders, partners, members,
officers, directors, employees, agents, representatives, successors and
permitted assigns and the Company and its Subsidiaries with respect to any costs
or expenses of any nature whatsoever incurred by such Indemnified Party as a
result of RBT’s breach of any provision contained herein relating to the
contribution of the Extruders, their delivery in Brazil, the distribution of any
such Extruders and their return delivery to RBT and the payment or reinstatement
of the RBT Fee Amount. Such indemnification shall not be a Capital Contribution
or result in any additional Units being issued to RBT.


(c)            Mechanics. Any payment to be made to any Indemnified Party
pursuant to this Section 10 shall be effected by wire transfer of immediately
available funds from the applicable indemnifying party (the “Indemnifying
Party”) to an account designated by such Indemnified Party within ten business
days after the amount due is fully and finally determined by a court of
competent jurisdiction or by agreement between the parties (such payment as so
determined, an “Indemnification Payment”); provided that if such indemnification
arises out of or results from the failure of RBT to meet its representations,
warranties and agreements with respect to the Contributed Property (including
the delivery and installment thereof) and the Contributed Property is not
transferred and assigned to RBT pursuant to Section 2(b), AF may instead elect
(in its sole option) in a written notice to RBT (the “Indemnity Election
Notice”) to either (i) if the breach relates to an Extruder that constitutes
Contributed Property, cause RBT to take possession of such Extruder at any
facility of the Company or one of its Subsidiaries, at the sole discretion of
AF, and cancel and extinguish 125,000 Contributed Property Units with respect to
such returned Extruder or (ii) offset the Indemnification Payment by cancelling
and extinguishing Units then held by RBT with an aggregate value equal to the
amount of such losses assuming a value of $2.00 per Unit.


11.           Further Assurances. From time to time following the date hereof,
the parties hereto shall execute and deliver such other instruments of
assignment, transfer and delivery and shall take such other actions as any other
party hereto reasonably may request in order to consummate, complete and carry
out the transactions contemplated by this Agreement, the LLC Agreement and the
Related Documents.

 
7

--------------------------------------------------------------------------------

 

12.           Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms, provided that nothing in this Section shall be construed to limit or
waive the breach of any representation with respect to enforceability of this
Agreement.


13.           Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof


14.           Counterparts; Facsimile Signatures. This Agreement may be executed
in separate counterparts, each of which will be deemed to be an original and all
of which taken together will constitute one and the same agreement. Facsimile or
electronically scanned counterpart signatures to this Agreement shall be
acceptable and binding.


15.           Remedies Cumulative. No remedy or election hereunder shall be
deemed exclusive but shall whenever possible be cumulative with all other
remedies at law or in equity.


16.           Successors and Assigns. AF may transfer any and all rights, duties
and obligations hereunder to any transferee of Units (or securities AF received
in exchange therefor pursuant to a Conversion) held by AF that are transferred,
in one transfer or a series of transfers, in accordance with the LLC Agreement
so long as such transfer constitutes at least fifty percent (50%) of the Units
or securities then held by AF. Subject to the foregoing and except as otherwise
provided herein, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.


17.           Remedies. Each party’s obligations under this Agreement are
unique. The parties each acknowledge that, if any party should default in
performance of the duties and obligations imposed by this Agreement, it would be
extremely impracticable to measure the resulting damages. Accordingly, the
nondefaulting party, in addition to any other available rights or remedies, may
sue in equity for specific performance, and the parties each expressly waive the
defense that a remedy in damages will be adequate.


18.           Notice. Any notice under this Agreement shall be in writing, and
any written notice or other document shall be deemed to have been duly given (i)
on the date of personal service on the parties, (ii) on the third Business Day
after mailing, if the document is mailed by registered or certified mail, (iii)
one day after being sent by professional or overnight courier or messenger
service guaranteeing one-day delivery, with receipt confirmed by the courier, or
(iv) on the date of transmission if sent by telegram, telex, telecopy or other
means of electronic transmission resulting in written copies, with receipt
confirmed. Any such notice shall be delivered or addressed to the parties at the
addresses set forth below the party’s signature to this Agreement or at the most
recent address specified by the addressee through written notice under this
provision. Failure to conform to the requirement that mailings be done by
registered or certified mail shall not defeat the effectiveness of notice
actually received by the addressee. If notice is delivered to the Company, one
copy should be sent to the Manager of the Company and to Dale Belt, Fax: (602)
522-3011.

 
8

--------------------------------------------------------------------------------

 

19.           Time. Time is of the essence of this Agreement. Whenever the last
day for the exercise of any privilege or the discharge or any duty hereunder
shall fall upon a day that is not a Business Day, the party having such
privilege or duty may exercise such privilege or discharge such duty on the next
succeeding day which is a Business Day.


20.           Parties in Interest. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the parties to it and their respective
successors and assigns, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement, nor shall any provision give any third persons any right of
subrogation or action against any party to this Agreement.


21.           Governing Law; Venue. The laws of the State of Delaware,
including, with limitation, the Act, shall govern the organization and internal
affairs of the Company and the liability of the Members. Nevertheless, to the
extent that reference need be made to the law of any state to enforce the
decision made in any legal proceeding brought pursuant hereto, the internal laws
of the State of New York (without reference to the rules regarding conflict or
choice of laws of such State) shall be utilized for such purpose. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or is an inconvenient
venue for such proceeding. THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY
JURY.


22.           Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of all the parties hereto. Any amendment or waiver
affected in accordance with this paragraph shall be binding upon each party at
the time of such amendment or waiver. No waiver or failure to insist upon strict
compliance with an obligation, covenant, agreement or condition hereunder shall
operate as a waiver of, or estoppel with respect to, any other failure.


* * * * *

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Contribution and
Subscription Agreement as of the date first written above.


MEMBERS


RICEBRAN TECHNOLOGIES,
a California corporation


By:
/s/ W. John Short    
W. John Short, Chief Executive Officer



Address:
6720 North Scottsdale Rd., Suite 390

Scottsdale, AZ 85253
Facsimile:
(480) 315-8275



AF


AF Bran Holdings-NL LLC,
 
AF Bran Holdings LLC,
a Delaware limited liability company
 
a Delaware limited liability company
         
By:
/s/  
By:
/s/  
___________, Authorized Signatory
   
___________, Authorized Signatory
Title:
   
Title:
 



Address:
   
Address:
   
250 Park Ave., Suite 2000
   
250 Park Ave., Suite 2000
 
New York, NY 10177
   
New York, NY 10177
Facsimile:
   
Facsimile:
 



NUTRA SA, LLC
a Delaware limited liability company


By:
/s/ W. John Short    
W. John Short, Manager
 

Title:


Address:
6720 North Scottsdale Rd., Suite 390

Scottsdale, AZ 85253
Facsimile:
(480) 315-8275



[SIGNATURE PAGE TO
CONTRIBUTION AND SUBSCRIPTION AGREEMENT]

 
 

--------------------------------------------------------------------------------

 

NutraCea Confidential Information


ANNEX A TO THE CONTRIBUTION AND SUBSCRIPTION AGREEMENT


Extruder Specifications


Description:
Proprietary machine designed and assembled by RiceBran Technologies (“RBT”) from
components made by contract manufacturers according to RBT specifications
(“Extruder”). The Extruder’s intended operating purpose is to receive raw rice
bran generated from the rice milling process and stabilize the raw rice bran to
produce stabilized rice bran (“SRB”) by deactivating the lipase enzyme activity
that naturally occurs in raw rice bran as a result of the milling process.



Cost:
US$250,000 per extruder



 
Extruder performance specifications:

- Processing output of a minimum of 2,000 pounds per hour
- Stabilized rice bran with FFAs of 4% or less if fresh raw rice bran is
delivered for processing within 1 hour of milling and with less than 15%
impurities.


 
SRB product output specification:

- Protein content minimum of 10%
- Fat content minimum of 15%
- Moisture content maximum of 3%
 
 

--------------------------------------------------------------------------------